FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YENY ARACELY DURON-ARITA,                        No. 10-70986

               Petitioner,                       Agency No. A098-354-086

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Yeny Aracely Duron-Arita, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Duron-Arita failed to

establish gang members targeted her in Honduras on account of a political opinion

or membership in a particular social group. See Santos-Lemus v. Mukasey, 542

F.3d 738, 745-46 (9th Cir. 2008); see also Soriano v. Holder, 569 F.3d 1162, 1166

(9th Cir. 2009) (rejecting “government informants” as a particular social group).

We reject Duron-Arita’s claim that she is eligible for asylum and withholding of

removal as a member of a particular social group based on her perceived wealth or

family ties to United States citizens. See Li v. INS, 92 F.3d 985, 987 (9th Cir.

1996); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010). Lastly,

we reject Duron-Arita’s contention the agency applied the wrong legal standard to

its nexus determination. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995)

(where the BIA conducts a de novo review, any error committed by the IJ is cured




                                          2                                    10-70986
by the BIA’s application of the correct standard). Accordingly, Duron-Arita’s

asylum and withholding of removal claims fail.

      Substantial evidence supports the BIA’s denial of Duron-Arita’s CAT claim

because she failed to demonstrate it is more likely than not she would be tortured if

returned to Honduras. See Santos-Lemus, 542 F.3d at 747-48.

      Finally, we reject Duron-Arita’s contentions that the agency violated due

process because the IJ was biased and because of alleged problems with

transcription and interpretation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail in due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    10-70986